NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                   QIANG WANG,
                  Plaintiff-Appellant

                           v.

     PALO ALTO NETWORKS, INC., NIR ZUK,
               FENGMIN GONG,
              Defendants-Appellees
             ______________________

                      2017-1420
                ______________________

   Appeal from the United States District Court for the
Northern District of California in No. 3:12-cv-05579-
WHA, Judge William H. Alsup.
                ______________________

                 Decided: May 4, 2017
                ______________________

   QIANG WANG, Palo Alto, CA, pro se.

    RYAN M. KENT, Durie Tangri LLP, San Francisco, CA,
for defendants-appellees Palo Alto Networks, Inc., Nir
Zuk. Also represented by LAURA MILLER.

    STEPHEN E. TAYLOR, Taylor & Patchen, LLP, San
Francisco, CA, for defendant-appellee Fengmin Gong.
Also represented by JONATHAN ALAN PATCHEN.
2                         WANG   v. PALO ALTO NETWORKS, INC.



                 ______________________

    Before NEWMAN, CLEVENGER, and WALLACH, Circuit
                       Judges.
PER CURIAM.
     Appellant Qiang Wang appeals the district court’s de-
nial of his motion to vacate a settlement agreement
reached between Mr. Wang and appellees Palo Alto
Networks, Inc., Nir Zuk, and Fengmin Gong (collectively,
“PAN”). Mr. Wang, now proceeding pro se, contends that
his former counsel coerced him into signing the settle-
ment agreement against his will and that the agreement
is otherwise legally invalid. For the following reasons, we
affirm the district court’s decision.
                       BACKGROUND
    Mr. Wang brought suit against PAN in the Northern
District of California, alleging claims for patent infringe-
ment, correction of patent inventorship, and trade secret
misappropriation. After the district court entered sum-
mary judgment in favor of PAN on Mr. Wang’s trade
secret claims, the parties engaged in settlement talks,
with Magistrate Judge Donna Ryu mediating.               Mr.
Wang’s attorney Paul Vickrey reached a settlement in
principle with PAN’s counsel, whereby each side would
“walk away”—i.e., Mr. Wang would drop his remaining
claims and PAN would not seek attorneys’ fees.
    Although initially opposed to a walk away, Mr. Wang
signed a copy of the settlement agreement on April 24,
2014. In his executed copy, Mr. Wang manually crossed
out a provision of Paragraph 7, in which he expressly
disavowed any inventorship rights in U.S. Patent
8,009,566 (“the ’566 patent”), owned by PAN, which had
been the subject of Mr. Wang’s declaratory judgment
claim for correction of inventorship. Mr. Wang left intact
the remainder of Paragraph 7, where he agreed not to
WANG   v. PALO ALTO NETWORKS, INC.                       3



bring or participate in any action in the future challeng-
ing the inventorship of the ’566 patent.
    After receiving Mr. Wang’s signature page, Mr. Vick-
ery and PAN’s counsel substituted a clean version of the
settlement agreement, accounting for Mr. Wang’s edit,
but otherwise maintaining the substance of the final
agreement. Mr. Wang’s previous signature page was
appended to the clean copy, and all other parties similarly
executed this final version of the settlement agreement.
Consequently, on April 24, 2014, counsel for the parties
submitted a joint stipulation to dismiss all claims with
prejudice, which the district court promptly granted.
    The very same evening of April 24, 2014, Mr. Wang
wrote an email letter directly to Magistrate Judge Ryu,
asking her to “stop the settlement agreement.” Appendix
at 047. In his letter, Mr. Wang explained that he was in
an “extremely insane state” when he signed the agree-
ment and that his attorney had pressured him to do so.
Id. On April 25, Mr. Wang contacted Mr. Vickery, notify-
ing him of his letter to Magistrate Judge Ryu and asking
if Mr. Vickery would “help [him] cancel this settlement.”
Appendix at 045. Mr. Vickery responded to Mr. Wang,
explaining that the letter to Magistrate Judge Ryu was
“false” and that his firm was therefore terminating its
representation of Mr. Wang because the firm could not
“ethically and in good faith” take Mr. Wang’s position. Id.
    On May 7, 2014, Mr. Wang filed a pro se motion with
the district court, styled “Motion for Vacating the Settle-
ment.” His motion noted his disapproval of the settle-
ment agreement and alleged that Mr. Vickery had
relentlessly hounded Mr. Wang to sign the settlement
agreement; that Mr. Vickery had threatened Mr. Wang if
he refused to sign; that Mr. Wang was “insane” when he
signed the agreement; that the final settlement agree-
ment, which did not contain Mr. Wang’s physical edits,
did not reflect the version that he had actually signed;
4                          WANG   v. PALO ALTO NETWORKS, INC.



and that it was improper to use Mr. Wang’s signature
page with the revised agreement.
    The district court denied Mr. Wang’s motion in a short
order on May 9, 2014. First, the district court noted that
Mr. Vickery was still Mr. Wang’s counsel of record, and
therefore he was required to file motions via counsel.
Second, the district court held: “[Mr. Wang’s] counsel
settled the case and, on his behalf, dismissed it. No viable
ground to set aside the dismissal has been given.” Ap-
pendix at 001.
    Mr. Wang appealed the district court’s order to the
Ninth Circuit, which, finding it lacked jurisdiction over
the matter, transferred the appeal to this court. Wang v.
Palo Alto Networks, Inc., No. 14-16092, 2016 WL 7384032
(9th Cir. Dec. 21, 2016). The parties do not challenge the
Ninth Circuit’s transfer, and we agree that we have
jurisdiction under 28 U.S.C. § 1295(a)(1). See Venture
Indus. Corp. v. Autoliv ASP, Inc., 457 F.3d 1322, 1327
(Fed. Cir. 2006); D.L. Auld Co. v. Chroma Graphics Corp.,
753 F.2d 1029, 1031 (Fed. Cir. 1985).
                        DISCUSSION
     Following the execution of the settlement agreement,
counsel for the parties filed a joint stipulation of dismissal
of all claims with prejudice, which “operates as an adjudi-
cation on the merits.” See Fed. R. Civ. P. 41(a)(1). The
district court then closed the case. See Duke Energy
Trading & Mktg., L.L.C. v. Davis, 267 F.3d 1042, 1049
(9th Cir. 2001) (“Once the notice of dismissal has been
filed, the district court loses jurisdiction over the dis-
missed claims and may not address the merits of such
claims or issue further orders pertaining to them.”). As
such, we agree with PAN that Mr. Wang’s Motion for
Vacating the Settlement Agreement should be viewed
most accurately as a motion for relief from a judgment or
WANG    v. PALO ALTO NETWORKS, INC.                         5



order, under Federal Rule of Civil Procedure 60(b). 1 See
In re Hunter, 66 F.3d 1002, 1004 (9th Cir. 1995); see also
Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document
filed pro se is to be liberally construed . . . .” (internal
quotation marks and citation omitted)).
    “When reviewing a ruling under Rule 60(b), we gener-
ally defer to the law of the regional circuit in which the
district court sits,” here the Ninth Circuit, “because that
rule is procedural in nature and not unique to patent
law.” Lazare Kaplan Int’l, Inc. v. Photoscribe Techs., Inc.,
714 F.3d 1289, 1292 (Fed. Cir. 2013) (footnote omitted).
Therefore, we review the district court’s denial of Mr.
Wang’s motion for an abuse of discretion. See Casey v.
Albertson’s Inc, 362 F.3d 1254, 1257 (9th Cir. 2004). “A
district court abuses its discretion if it does not apply the
correct law or if it rests its decision on a clearly erroneous
finding of material fact.” Id.
    Mr. Wang takes issue with the district court’s initial
statement that his motion should have been filed through
counsel, arguing that he was proceeding pro se because
his attorneys had by that time withdrawn their represen-
tation. Based on the documents the parties provided, we
accept Mr. Wang’s averment. Yet the district court did
not rest its order denying Mr. Wang’s motion on his


    1    Rule 60(b), in relevant part, states:
    On motion and just terms, the court may relieve a
    party or its legal representative from a final
    judgment, order, or proceeding for the following
    reasons: (1) mistake, inadvertence, surprise, or
    excusable neglect; . . . (3) fraud (whether previous-
    ly called intrinsic or extrinsic), misrepresentation,
    or misconduct by an opposing party; . . . (6) any
    other reason that justifies relief.
Fed. R. Civ. P. 60(b).
6                         WANG   v. PALO ALTO NETWORKS, INC.



failure to properly file; rather, it based its denial on the
finding that “[n]o viable ground to set aside the dismissal
has been given.” Appendix at 001. Under governing law,
we agree that Mr. Wang has not provided any evidence or
argument demonstrating that relief from the voluntary
dismissal is warranted, and therefore we see no abuse of
discretion in the district court’s denial of his motion.
    Mr. Wang places much of the blame on his attorney,
alleging that Mr. Vickery harassed, misled, and threat-
ened him until Mr. Wang broke down and unwillingly
signed the settlement agreement, which resulted in the
stipulated dismissal. Without wading into the details
that involve Mr. Wang and Mr. Vickery’s attorney-client
relationship, we find that Mr. Wang’s allegations, taken
as true, still cannot revive his case.
    To the extent that Mr. Wang is arguing that his sign-
ing of the settlement agreement was “mistake, inadvert-
ence, surprise, or excusable neglect,” Fed. R. Civ. P.
60(b)(1), the Ninth Circuit’s decision in Latshaw v. Train-
er Wortham & Co. is on point, if not directly dispositive.
452 F.3d 1097 (9th Cir. 2006). There, the plaintiff tried to
rescind her acceptance of a Rule 68 offer of judgment—
effectively a settlement—on the grounds that her attorney
gave her bad and misleading advice. Id. at 1099–1100.
The Ninth Circuit held that “Rule 60(b)(1) is not intended
to remedy the effects of a litigation decision that a party
later comes to regret through subsequently-gained
knowledge that corrects the erroneous legal advice of
counsel.” Id. at 1101. The court continued:
    [P]arties should be bound by and accountable for
    the deliberate actions of themselves and their cho-
    sen counsel. This includes not only an innocent,
    albeit careless or negligent, attorney mistake, but
    also intentional attorney misconduct. Such mis-
    takes are more appropriately addressed through
    malpractice claims. . . . A party will not be re-
WANG   v. PALO ALTO NETWORKS, INC.                         7



    leased from a poor litigation decision made be-
    cause of inaccurate information or advice, even if
    provided by an attorney.
Id. at 1101–02. Mr. Wang signed off on the settlement
agreement, leading his attorney to file a joint stipulation
of dismissal on his behalf. Although he claims he was
temporarily insane when signed the agreement, there is
no evidence to suggest that he did not understand the
provisions of the walk-away settlement or that it would
resolve the litigation. Therefore, even if Mr. Wang be-
lieves that Mr. Vickery browbeat him into signing off,
Rule 60(b)(1) does not provide recourse, and the district
court did not abuse its discretion in denying relief. See id.
at 1102 (“Latshaw understood the unambiguous settle-
ment terms . . . when signing the offer of judgment. The
district court did not abuse its discretion in denying
Latshaw relief under Rule 60(b)(1).”).
    Nor can Mr. Wang prevail under any other provision
of Rule 60(b). Rule 60(b)(3) permits relief from a final
judgment in the event of “fraud . . . , misrepresentation, or
other misconduct of an adverse party.” (emphasis added).
Mr. Wang has not made any accusations of misconduct
against PAN, the adverse party, as required by the Rule.
See Latshaw, 452 F.3d at 1102 (denying relief for plaintiff
under Rule 60(b)(3) where “the defendants were innocent
bystanders”). And we see no basis to apply Rule 60(b)(6),
the catch-all provision covering “any other reason that
justifies relief,” which “is used sparingly as an equitable
remedy to prevent manifest injustice and is to be utilized
only where extraordinary circumstances prevented a
party from taking timely action to prevent or correct an
erroneous judgment.” Id. at 1103 (internal quotation
marks omitted).
    Mr. Wang also seems to contend that Mr. Vickery had
no authority to file the voluntary dismissal because of
defects in the settlement agreement that rendered it
8                         WANG   v. PALO ALTO NETWORKS, INC.



invalid. If the record contained no indication that Mr.
Wang desired to settle, perhaps there would be grounds to
set aside the voluntary dismissal. See Harrop v. W.
Airlines, Inc., 550 F.2d 1143, 1144–45 (9th Cir. 1977).
The facts presented here, however, show that Mr. Wang
agreed to and signed the settlement agreement that is
substantively identical to the ultimate version executed
by the other parties. Mr. Wang’s alleged defects in the
agreement—e.g., that he did not include an effective date;
that multiple signature pages with different parties’
signatures were “synthesized” in the final agreement; that
the clean Paragraph 7 did not match up verbatim with his
physically edited version—do not show that the district
court abused its discretion in denying relief. See id. at
1144 (“If the record had shown that the plaintiffs had
agreed to the settlement, or that the attorneys had au-
thority to settle the suit and dismiss the action, the
district court would then have acted well within its discre-
tion in denying the motion [to set aside an order of dis-
missal].”).
    We have considered Mr. Wang’s remaining argu-
ments—some rooted in fairness and public policy; others
attacking the district court’s prior rulings and impartiali-
ty—and find them unpersuasive.
                       CONCLUSION
    For the foregoing reasons, we affirm the district
court’s order denying Mr. Wang’s Motion for Vacating the
Settlement.
                          COSTS
    No costs.